Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9831688 in view of Bastami (US2013/0127256). 
Re claim 30, US9831688 claims 1, 6-9 recites a power receiving device having power receiving device circuitry and communication circuitry configured to transmit a threshold as recited (note the recited set value determined from Q factor is understood to correspond to the threshold value and that it being stored requires corresponding storage circuitry which would be read from when communicating/transmitting the set value), the threshold transmitted/communicated after receiving electric power having first electric energy and before receiving electric power having larger second electric energy (US9831688: claims 6-9). US9831688 claim 1 does not explicitly recite the receiving device circuitry including a resonance circuit, however it is well known in the art of wireless power transfer as exemplified by Bastami .

Claims 30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-19 of U.S. Patent No. 9882437 in view of Bastami (US2013/0127256). 
Re claim 30, US9882437 claims 9 recites a power receiving device having power receiving circuitry receiving wireless power/magnetic field and communication circuitry configured to read/transmit a threshold as recited, the threshold transmitted/communicated in response to receiving electric power having a first electric energy (see US9831688 claim 9 regarding reference value communicated in response to feeding first electric energy; note it is implied the reference value is at least temporarily stored in the power receiving device if it is to be communicated, or alternatively storage of data to be communicated is known and obvious as taught by Bastami: [0049] for purposes of retaining data for subsequent use), the threshold transmitted after receiving electric power having first electric energy and before receiving electric power having larger second electric energy (US9882437: claims 9). US9882437 claim 9 does not explicitly recite the receiving device circuitry including a resonance circuit, however it .

Claim Objections
Claims 31 objected to because of the following informalities:  
Re claim 31, it is recommended the claim be amended: "…wherein the threshold value is determined based on a quality factor [[of]] unique to [[a]] the power receiving apparatus .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Specific reference is made to Applicant's corresponding PGPUB: US2017/0302113. 
Re claims 31-34, as currently drafted the claims fail to satisfy the Written Description requirement since they appear to require limitations not supported by the original disclosure and thus raise New Matter issues. See also similarly rejection under 35 USC 112(b) regarding related issues with indefiniteness of claim scope which makes unclear whether the claim limitations would be supported by the original disclosure. See also response to arguments below for further discussion.
An examination of Applicant's Specification/Drawings (corresponding PGPUB: [0073], [0077-0089], [0094-0098], [0124-0132], [0136-0140], [0176-0185], Figs. 2-3, 8-9 and similar) show that Applicant's invention is generally disclosed as a wireless power transmission system having wireless power feeding apparatus and wireless power receiving apparatus, the wireless the threshold value is set to be based on the Quality factor of the resonance circuit of the power feeding apparatus as would be measured in the presence of the power receiving apparatus when no further foreign substances are present, or similar. The disclosure explains that the Quality factor that would be measured from the power feeding apparatus resonance circuit is affected by presence of different types of power receiving apparatuses having different quantities of conductors and thus different thresholds are necessary. The threshold may also be further decreased/increased by set values, and the threshold may also alternatively be obtained by a lookup table in the power feeding apparatus using communicated data indicating the quantity of conductors in the power receiving apparatus. The term "Quality factor" or similar is understood as a standard term of art, and normally refers to a dimensionless parameter characterizing resonance of a RLC resonator in this context. It is understood from Applicant's disclosure that the effective quality factor calculated from measurements may be affected by presence of nearby metals.
However, as currently drafted Claims 31-34 appear to recite limitations for the threshold value being communicated by the power receiving apparatus which are not supported by the original disclosure. Claims 31-33 require "wherein the threshold value is determined based on a quality factor value of unique to a power receiving apparatus including the power receiving device when the power receiving apparatus is present and when there is no foreign substance present" (see Objection above regarding interpretation), Claim 32 similarly requiring the the current claims appear to either require or encompass the threshold value being based on a quality factor/resonance frequency of a resonance circuit of the power receiving apparatus. However, as discussed above, Applicant's disclosure only generally discloses the threshold value being set based on the quality factor of the resonance circuit of the power feeding apparatus as would be measured in the presence of the power receiving apparatus when no further foreign substances are present. Although this threshold value is unique between different power receiving apparatuses in that the measured quality factor of the resonance circuit of the power feeding apparatus will be different in the presence of different power receiving apparatuses, there is no disclosure or suggestion that the threshold value could be any other quality factor/resonance frequency somehow unique to the power receiving apparatus (i.e. the quality factor/resonance frequency of the resonance circuit of the power receiving apparatus is unique to that power receiving apparatus; see rejection in view of Murayama below for example of systems encompassed by the claim scope but not corresponding to the invention disclosed in this application's disclosure). Additional recitation that this value is "when the power receiving apparatus is present" does not significantly change scope of the limitation (since the language may still encompass the quality factor being of a resonance circuit of the power receiving apparatus or the power feeding device). Claims 31-34 
It is recommended Applicant resolve this issue by amending the claims to clearly recite when detailing the value of the threshold value that it is set to be the quality factor of a resonance circuit of the power feeding apparatus or further modifications thereof as appropriate and as supported by the embodiments of Applicant's disclosed invention. For example, claim 31 (and similarly claims 32-34) could be phrased to more clearly specify: "wherein the threshold value is calculated from a quality factor value of a resonance circuit of the power feeding apparatus unique to . 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Re claims 31-32 (and claim 33 dependent on claim 31), the scope of the claims are indefinite by the recitation: "a quality factor value of unique to a power receiving apparatus including the power receiving device when the power receiving apparatus is present and when there is no foreign substance present" which makes unclear what quality factor in the power receiving apparatus or power feeding apparatus is being referred to. The term "Quality factor" or similar is understood as a standard term of art, and normally refers to a dimensionless parameter characterizing resonance of a RLC resonator in this context, and would not have any clear meaning unless associated with an electromagnetic resonator of the system. As currently drafted, the claims do not introduce or refer to a specific resonator/resonance circuit having the quality factor value which makes unclear what the scope of the value should be. Additionally the recitation that the quality factor value is "unique to the power receiving apparatus" is phrased vaguely and makes unclear if the claim intends to be referring to the quality factor of the resonance circuit of the power receiving apparatus or intends to refer to the quality factor value of some other unspecified component in the system (i.e. resonance 
Re claim 34, the scope of the claim is similarly indefinite by the recitation: "a resonance frequency value unique to the power receiving apparatus" which makes unclear what resonance frequency in the power receiving apparatus or power feeding apparatus is being referred to. A resonance frequency generally has meaning only with reference to an electromagnetic resonator in this context, and would not have any clear meaning outside of components capable of resonance. As currently drafted, the claims do not introduce or refer to a specific resonator/resonance circuit having the resonance frequency value. Additionally the recitation that the resonance frequency value is "unique to the power receiving apparatus" is phrased vaguely and makes unclear if the claim intends to be referring to the resonance frequency of the resonance circuit of the power receiving apparatus or intends to refer to the resonance frequency of some other unspecified resonance component in the system (i.e. resonance circuit of the power feeding apparatus) or otherwise the relationship intended to be 

Claim Rejections - 35 USC § 102 and 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30-36 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as obvious over Kim (US2013/0127256).
Re claim 30, Kim teaches a power receiving device (target device <120>, see Fig. 1, 4-5) comprising: 
power receiving circuitry (matching network <121>, rectifier <122>, see [0050-0054], Fig. 1) configured to:
receive electric power from a resonance circuit (target resonator <133>, see [0030], [0050-0051], Fig. 1), the resonance circuit includes a power receiving coil (coil or target resonator <133>, see [0030], [0050-0051], Fig. 1) that is configured to receive the electric power wirelessly from a power feeding apparatus (source device <110>) through a magnetic field (see [0050-0051], Fig. 1); and 
a communication circuitry (control/communication unit <128>, see [0056-0061], Fig. 1) configured to: 
read, from storage circuitry, a threshold value of a power receiving apparatus including the power receiving device (see Kim: [0058], Fig. 1 regarding communication unit communicating target device information such as information about a characteristic 
transmit the threshold value to the power feeding apparatus after the power receiving circuitry receives the electric power having a first electric energy (communication power) to communicate with the power feeding apparatus and before the power receiving circuitry receives the electric power having a second electric energy (charging power) which is larger than the first electric energy (see Kim: [0036-0037], [0040], [0057-0061], [0069-0071], [0073-0077], Figs. 1, 4-5 regarding target device 
Re claim 31
Re claim 32, as best understood, Kim teaches the power receiving device according to claim 31, wherein the threshold value is equal to or lower than a quality factor value unique to the power receiving apparatus when there is no foreign substance (see Kim: [0058], [0117], regarding communication of characteristic of target resonator including Q-value of target resonator).
Re claim 33, as best understood, Kim teaches the power receiving device according to claim 31, wherein the threshold value is based on a quantity of conductors provided in the power receiving apparatus (see Kim: [0058] regarding communication of value including impedance value of target device load; it is inherent that an electrical load comprises electrical conductors, and therefore the load value is broadly based on a quantity of conductors in the power receiving apparatus; note also that information regarding the resonator is similarly related to the conductive coil of the resonator).
Re claim 34, as best understood, Kim teaches the power receiving device according to claim 30, wherein the threshold value is determined based on a resonance frequency value unique to the power receiving apparatus when there is no foreign substance (see Kim: [0058] regarding communication of value including information about a characteristic of a target resonator of the device or a frequency band of the target device, thus the information communicated is generally based on the target resonator resonance frequency). See also rejection under 35 USC 112(a) above regarding New Matter.
Re claim 35, Kim teaches the power receiving device according to claim 30, wherein the power receiving circuitry is configured to receive the electric power having a second electric energy which is larger than the first electric energy when there is no foreign substance in the 
Re claim 36, Kim teaches the power receiving device according to claim 30, wherein the threshold value is unique to the power receiving apparatus (see Kim: [0058] regarding communication of values of the target device such as impedance value of target device load, manufacturer information, battery type, characteristic of target resonator, frequency band of target resonator, etc., all of which are broadly "unique" to the target device; note that under broadest reasonable interpretation the term "threshold value" does not limit the scope of the value unless the actual contents of the value or how it is used in a comparison are specified).

Claims 30-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murayama (US2013/0076153) in view of Kim (US2013/0127256).
Re claim 30, Murayama discloses a power receiving device (power receiving device <20>, see Figs. 2, 7) comprising: 
power receiving circuitry (rectifying and smoothing unit <23>) configured to:
receive electric power from a resonance circuit (resonance circuit <21,22,41>, see [0007], [0092], Fig. 7), the resonance circuit includes a power receiving coil (power receiving coil <21>) that is configured to receive the electric power wirelessly from a 
a communication circuitry (communication unit <50>, control unit <47>, see [0015-0016], [0100-0101], Figs. 3, 7) configured to: 
read, from storage circuitry (memory <48>), a threshold value of a power receiving apparatus including the power receiving device (see [0100], [0106], [0108], Fig. 7 regarding threshold Q values stored in memory <48> retrieved for comparison with receiving device Q value for foreign object detection), and
transmit the threshold value to the power feeding apparatus to communicate with the power feeding apparatus (see [0015-0016], [0100-0101], [0106], [0108], [0209], Figs. 7 regarding power receiving device sending Q-value threshold to power transmitting device to allow foreign matter decision on the power transmitting device side). See Murayama: [0007], [0091-0093], [0106], [0108], [0114], [0209], Figs. 2, 7, 9. 
Murayama further teaches that foreign object detection by the receiving device may occur after initial communication with the power transmitting device and that power transmission for charging will occur after foreign object decision (see Murayama: [0024-0031], [0163-0169], Figs. 4, 14), communication also occurring in embodiment where the receiving device sends Q value threshold to the transmitting device for foreign object decision (see Murayama: [0114], [0209], Figs. 7 regarding sending of threshold for power transmitting device side processing). Murayama teaches that communication from receiving device to transmitting device is performed by load modulation of signal transmitted by the power transmitting device and received by the receiving device (see Murayama: [0015-0016], [0100-0101], Figs. 3, 7), but 
Re claim 31, as best understood, Murayama in view of Kim teaches the power receiving device according to claim 30, wherein the threshold value is determined based on a quality factor value of unique to a power receiving apparatus including the power receiving device when the power receiving apparatus is present and when there is no foreign substance present (see Murayama: [0106], [0108], [0118], [0209], regarding threshold value being receiving 
Re claim 32, as best understood, Murayama in view of Kim teaches the power receiving device according to claim 31, wherein the threshold value is equal to or lower than a quality factor value unique to the power receiving apparatus when there is no foreign substance (see Murayama: [0106], [0108], [0118], [0209] regarding threshold value being equal to Q value of receiving coil when nothing in vicinity).
Re claim 33, as best understood, Murayama in view of Kim teaches the power receiving device according to claim 31, wherein the threshold value is based on a quantity of conductors provided in the power receiving apparatus (see Murayama: [0106], [0108], [0118], [0209], [0213] regarding Q value threshold equal to Q value when nothing in vicinity of receiving device, i.e. receiving device and any conductors/metal part of it still present and inherently affects the Q value; note the resonance circuit would also comprise conductors).
Re claim 34
Re claim 35, Murayama in view of Kim teaches the power receiving device according to claim 30, wherein the power receiving circuitry is configured to receive the electric power having a second electric energy which is larger than the first electric energy when there is no foreign substance in the magnetic field (see Murayama: [0024-0031], [0163-0169], Figs. 4, 14 regarding wireless power transmission/charging when no foreign matter detected and suspending transmission otherwise; see Kim: [0036-0037], [0040], [0057-0061], [0069-0071], [0073-0077], Figs. 1, 4-5 regarding target device receiving lower power communication power and receiving high power charging/operation power for wireless charging).
Re claim 36, Murayama in view of Kim teaches the power receiving device according to claim 30, wherein the threshold value is unique to the power receiving apparatus (see Murayama: [0106], [0108], [0118], [0209], regarding threshold value being receiving device's receiving coil Q value/quality factor when nothing in vicinity, i.e. unique to the receiving device).

Claims 30, 35, 36, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo (US2009/0322280) in view of Kim (US2013/0127256).
Re claim 30, Kamijo teaches a power receiving device (power receiving device <40>, see Figs. 2, 4A-5C, 8, 11-12) comprising: 
power receiving circuitry (power receiving section <42>, see [0075-0077], Fig. 2) configured to:

a communication circuitry (power receiving control device <50>, see [0078-0081], Fig. 2) configured to: 
read, from storage circuitry (storing section <53>, see [0080-0081], [0089], Fig. 2), a threshold value of a power receiving apparatus including the power receiving device (see [0080-0082], [0089], Fig. 2 regarding receiving device storing threshold information to be read and sent to transmission device), and
transmit the threshold value to the power feeding apparatus to communicate with the power feeding apparatus (see [0080-0082], [0089], [0103-0107], [0128], [0154-0159], Figs. 2, 4A-5C, 8C, 11 regarding receiving device sending threshold information to transmission device). See Kamijo: [0075-0082], [0089], [0103-0107], [0128], [0154-0159], [0187-0189], Figs. 2, 4A-5C, 8C, 11, 15A-16B.
Kamijo further teaches the receiving device receiving temporary power transmission to turn on the receiving device before communicating the threshold and normal power transmission occurring after foreign object detection using the threshold (see Kamijo: [0089], [0103-0107], [0154-0159], Figs. 4A-5C, 11), and also further teaches that communication from receiving device to transmission device of the threshold information may be by load modulation of signal being received by the receiving device (see Kamijo: [0143], [0150], [0157], Figs. 9, 10B, 11). Kamijo does not explicitly disclose the power/energy level during the temporary power transmission and communication by load modulation of threshold 
Kim, however, teaches that it is known in the art of wireless power transmission and communication for smaller first electric energy to be received during initial powering on of the receiving device or during communication by load modulation and for larger electric power having a second electric energy to be used during actual wireless charging of receiving device loads/batteries (see Kim: [0036-0037], [0040], [0057-0061], [0069-0071], [0073-0077], Figs. 1, 4-5 regarding target device receiving lower power communication power, communicating the target device information/threshold value in response, and then subsequently receiving high power charging/operation power for wireless charging). Kim also teaches that it is known in the art of wireless power transmission for both transmitter and receiver coils to be formed with resonance circuits to enable resonant wireless power transmission as is commonly known in the art (see Kim: [0007], [0050-0051], Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kamijo to incorporate the teachings of Kim by having the power received by the power receiving device during temporary power transmission and/or during communication of the threshold values be lower than power received afterwards used for wireless charging for purposes of saving power and increasing safety by having lower power only needed for communication be used when higher power is not being used for charging the receiving device loads (see Kim: [0036-0037]). It would additionally have been obvious to incorporate the 
Re claim 35, Kamijo in view of Kim teaches the power receiving device according to claim 30, wherein the power receiving circuitry is configured to receive the electric power having a second electric energy which is larger than the first electric energy when there is no foreign substance in the magnetic field (see Kamijo: [0103-0107], [0154-0159], Figs. 4A-5C, 11) regarding normal wireless power transmission/charging when no foreign matter detected and not performing wireless power transmission otherwise; see Kim: [0036-0037], [0040], [0057-0061], [0069-0071], [0073-0077], Figs. 1, 4-5 regarding target device receiving lower power communication power and receiving high power charging/operation power for wireless charging).
Re claim 36, Kamijo in view of Kim teaches the power receiving device according to claim 30, wherein the threshold value is unique to the power receiving apparatus (see Kamijo: [0080-0082], [0107], [0128], [0159], [0187-0189], Figs. 15A-16A regarding threshold information being unique depending on the receiving device coil construction).
Re claim 38, Kamijo in view of Kim teaches the power receiving device according to claim 30, wherein the communication circuitry is configured to wirelessly transmit a notification to the power feeding apparatus, the notification indicates charging of the power receiving apparatus by using electric power received by the power receiving circuitry is completed (see .

Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamijo (US2009/0322280) in view of Kim (US2013/0127256), as applied to claim 30 above, further in view of Ichikawa (US2016/0141882).
Re claim 37, Kamijo in view of Kim teaches the power receiving device according to claim 30, and teaches the power feeding apparatus performing foreign object detection and no performing wireless power transmission if foreign substance present (see Kamijo: [0154-0159], Fig. 11) but does not explicitly disclose providing communication of the detection result to the receiving device. Ichikawa, however, teaches that it is known in the art of wireless power transmission systems with power transmitting device performing foreign object detection to have the power receiving device communication circuitry configured to wirelessly receive a detection result from the power feeding apparatus, the detection result indicates whether a foreign substance is in the magnetic field or not (see Ichikawa: [0204], [0215], Fig. 21 regarding sending notification of error communicated to/received by power reception device when foreign substance detected and power transmission is to be stopped). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kamijo in view of Kim to further incorporate the teachings of Ichikawa by providing configuration to receive detection results from the power feeding apparatus as recited for purposes of enabling results of abnormal foreign object determination .

Response to Arguments
Applicant's arguments filed 2 December 2020 have been fully considered but they are not persuasive.
Regarding remarks concerning rejection under 35 USC 112(a), the arguments are not persuasive. As discussed above, the amendments to claim 31 do not resolve the issue that the claim language encompasses the threshold being equal/based on a quality factor of possibly the resonance circuit of the power receiving apparatus, which is "unique to the power receiving apparatus" and also inherently always "when the power receiving apparatus is present", and is not supported by the original disclosure and therefore constitutes new matter and raises written description issues. Applicant's arguments referring to PGPUB (US2017/0302113): [0089], [0097] only demonstrates that the threshold value may be derived/calculated from the Q factor of the transmitter resonance circuit, such as by subtraction/multiplication of the value, but it does not support that the threshold value may be based on any Q factor aside from the Q factor of the transmitter resonance circuit which is described in context in PGPUB: [0089-0097], as would be understood by those of ordinary skill (note these sections also generally disclose sending data which the power feeding apparatus then uses to determine corresponding Q factor threshold value to compare with the measured Q factor of the transmitter resonance circuit). Therefore Applicant's arguments do not address the fundamental issue that the claim language encompasses the threshold value being based on Q factors of potentially either 
Regarding Applicant's arguments regarding rejection of claims 31-34 under 35 USC 112(b), the amendments to claim 31 have not clarified the previously stated issue regarding scope of the quality factor value and the resonance frequency, specifically for what element they are a property of in the power receiving device or power feeding apparatus as discussed above. No further amendment was made to claim 34 to address the noted issue. The arguments made in regard to rejection under 35 USC 112(a) likewise do not address the presented issue of unclear claim scope.
Regarding arguments against rejection under 35 USC 102(a)(1) and 35 USC 102(a)(2) or alternatively 35 USC 103 in view of Kim, the arguments are not persuasive. Applicant's general allegations that Kim does not teach the recited features do not present any specific reasoning as to how the relevant portions of Kim cited in the rejection would not teach the recited claim language. In particular, Applicant's attention is directed to Kim: [0036-0037] which explicitly 
Regarding arguments against rejection under 35 USC 103 of claims 30-36 by Murayama in view of Kim, claims 30, 35, 36, 38 by Kamijo in view of Kim, and claim 37 by Kamijo in view of Kim further in view of Ichikawa, the arguments are not persuasive since they similarly do not address combination with the teachings of Kim as they would apply to teaching the first electric energy and larger second electric energy as discussed above.
It is strongly recommended Applicant consider the suggested amendments to both address the issues under 35 USC 112(a),(b) and also to distinguish over the prior art which at present teaches the broader claim features and also appears to apply to the claim features presenting new matter/unsupported under 35 USC 112(a).
Applicant is encouraged to contact the Examiner if desired to discuss amendments to overcome the rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836